United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1518
                                   ___________

Thomas Jacobs,                       *
                                     *
                  Appellant,         * Appeal from the United States
                                     * District Court for the District
      v.                             * of Minnesota.
                                     *
United Steelworkers of America,      *      [UNPUBLISHED]
                                     *
                  Appellee.          *
                                ___________

                             Submitted: November 5, 2002

                                  Filed: November 12, 2002
                                   ___________

Before WOLLMAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Thomas Jacobs appeals an adverse grant of summary judgment on his claims
against the United Steelworkers of America (USWA). Jacobs claims the USWA
discriminated against him based on his age, race, and national origin, and that it
retaliated against him for raising complaints about discrimination. We review the
grant of summary judgment de novo, viewing the facts in the light most favorable to
the nonmoving party and affirming if there are no disputed issues of material fact and
the moving party is entitled to judgment as a matter of law.
       First, Jacobs claims the USWA discriminated against him on the basis of his
age. Jacobs’s age discrimination claim, however, is barred by Minnesota’s one-year
statute of limitations. See Winkels v. George A. Hormel & Co., 874 F.2d 567, 570
(8th Cir. 1989) (cases filed in state court are governed by state procedural rules);
Minn. Stat. § 363.06, subd. 3 (2000) (statute of limitations for age discrimination
claims is one year). Jacobs did not raise claims of age discrimination in his EEOC
complaint; he did not claim he suffered from age discrimination after he resigned; and
he did not serve the USWA with notice of the lawsuit until June 27, 2002–more than
one year after his employment ended. See Ochs v. Streater, Inc., 568 N.W.2d 858,
859 (Minn. Ct. App. 1997) (a lawsuit begins when the defendant is served with
notice). The district court* properly concluded Jacobs’s age discrimination claim is
time-barred.

       Second, Jacobs asserts the USWA discriminated against him on the basis of his
race and national origin (Hispanic and Native American) when it failed adequately
to grieve Jacobs’s complaints about his employer. Title VII and the Minnesota
Human Rights Act (MHRA) both prohibit labor organizations from discriminating
against their members on the basis of race and national origin. See, e.g., Thorn v.
Amalgamated Transit Union, No. 01-3085, 2002 WL 31155112, at *3 (8th Cir. Sept.
30, 2002). In Thorn, we explained the limits of unions’ obligations under Title VII
and the MHRA:
       A labor organization is liable for an employer’s discrimination in the
       workplace if it causes or attempts to cause the employer to discriminate, §
       2000e-2(c)(3); or if the union ‘purposefully acts or refuses to act in a manner
       which prevents or obstructs a reasonable accommodation by his employer,’
       . . . or if the union ‘pursue[s] a policy of rejecting disparate-treatment
       grievances’ meant to vindicate employee rights protected by Title VII . . . .
              ....


      *
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                         -2-
             Though the Unions were prohibited from causing or assisting unlawful
      discrimination by Thorn’s employer, nowhere in either statute do we find
      language imposing upon unions an affirmative duty to investigate and take
      steps to remedy employer discrimination.

Id. at *4 (internal citations omitted). Jacobs raises many concerns about his
employer’s actions, but we cannot say Jacobs suffered discrimination or retaliation
at the hands of the USWA. Thus, we conclude the district court properly granted
summary judgment on Jacobs’s claims of race and national origin discrimination, and
on his claims of retaliation.

       For the reasons stated above, the judgment of the district court is affirmed. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-